     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 1 of 14


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11    KAMILLE FAYE VINLUAN-                 No.   2:21-cv-00573-JAM-JDP
      JULARBAL,
12
                    Plaintiff,
13                                          ORDER DENYING PLAINTIFF’S MOTION
            v.                              FOR PRELIMINARY INJUNCTION
14
      REDBUBBLE, INC.,
15
                    Defendant.
16

17         Plaintiff Kamille Faye Vinluan-Jularbal (“Plaintiff”)

18   purchased two sweatshirts from Defendant Redbubble (“Defendant”):

19   one with a United Nations symbol and the other with the words

20   “the Dadalorian” which she believes were counterfeit.           See First

21   Am. Compl. (“FAC”) ¶¶ 35, 38, ECF No. 7.         Plaintiff then brought

22   this class action against Defendant alleging violations of

23   (1) California’s Unfair Competition Law (“UCL”) and

24   (2) California’s Consumer Legal Remedies Act (“CLRA”).           See

25   generally FAC.     Before the Court is Plaintiff’s Motion for a

26   Preliminary Injunction.      See Mot. for Prelim. Inj., ECF No. 16.

27   Defendant opposed this Motion, see Opp’n, ECF No. 36, to which

28   Plaintiff replied.     See Reply, ECF No. 39.      For the reasons set
                                           1
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 2 of 14


1    forth below, Plaintiff’s request for a preliminary injunction is

2    denied.1

3

4            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

5          Founded in 2006, Redbubble allows users to upload designs

6    that can be affixed to various products at the request of

7    consumers.       FAC ¶¶ 6-7.    When a consumer places an order,

8    Redbubble’s software automatically transmits the order to a

9    third-party manufacturer who prints the image onto a blank

10   product to be shipped and delivered to the customer.           FAC ¶ 9;

11   Decl. of Daniel Vyrda in Supp of Def.’s Mot. for Prelim. Inj.

12   (“Vydra Decl.) ¶¶ 3, 8, 11-12.         Plaintiff made two purchases from

13   Redbubble: the first, a United Nations sweatshirt, the second a

14   Dadalorian sweatshirt.         FAC ¶¶ 35, 38.   Plaintiff alleges the

15   items were counterfeit.         Id. ¶ 43.   She claims she was unaware of

16   their infringing nature at the time of purchase and would not

17   have bought them had she known they weren’t genuine.           Id.

18         Plaintiff believes a high volume of the images available on

19   Redbubble’s website are counterfeit.         Id.   This is due in part to

20   the fact Redbubble does not proactively police its website for
21   counterfeit or infringing items.         Id. ¶ 18.   Rather Plaintiff

22   claims it is Redbubble’s policy to only review items when it

23   receives a takedown notice from or been sued by the rights

24   holder.    Id.     Further, Redbubble often does not ban an infringing

25   user until they have had several complaints.         Id. ¶ 19.

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for July 27, 2021.
                                      2
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 3 of 14


1          Accordingly, Plaintiff brought this class action on behalf

2    of herself and those similarly situated, alleging violations of

3    the UCL and CLRA.     Plaintiff, stressing the harm done to both the

4    trademark holders and consumers by such infringement, seeks a

5    preliminary injunction to enjoin Redbubble from selling any

6    counterfeit products on its website pending resolution of this

7    action.    See Mot. at 23-25

8

9                                  II.   OPINION

10         A.    Judicial Notice

11         Courts may take judicial notice of “a fact that is not

12   subject to reasonable dispute because it: (1) is generally known

13   within the trial court’s territorial jurisdiction; or (2) can be

14   accurately and readily determined from sources whose accuracy

15   cannot reasonable be questioned.”         Fed. R. Evid. 201(b).

16         Plaintiff has requested the Court take judicial notice of

17   two Australian Federal Court decisions; two declarations filed

18   in a Northern District of California case; the fact the United

19   Nations Organization logo and wordmark are registered with the

20   United State Patent and Trademark Office; and a jury verdict in
21   a case in the Central District of California.          See Pl.’s First

22   Req. for Judicial Notice, ECF No. 17; Pl.’s Second Req. for

23   Judicial Notice, ECF No. 40.        The court filings and

24   registrations with the United States Patent and Trademark Office

25   are all proper subjects of judicial notice.         See Reyn’s Pasta

26   Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.
27   2006) (“We may take judicial notice of court filings and other

28   matters of public record.”); see also Cerner Middle E. Ltd. v.
                                           3
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 4 of 14


1    iCapital, LLC, 939 F.3d 1016, 1023 n.8 (9th Cir. 2019) (taking

2    judicial notice of a French trial court decision); Threshold

3    Enter. Ltd. v. Pressed Juicery, Inc., 445 F.Supp.3d 139, 145

4    (N.D. Cal. 2020) (“Materials in the online files of the USPTO

5    and other matters of public record are proper subjects of

6    judicial notice.”)      Accordingly, the Court GRANTS Plaintiff’s

7    request.    In doing so the Court takes judicial notice only of

8    the existence of these documents, not disputed facts contained

9    within.    Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999

10   (9th Cir. 2018).

11         B.    Analysis

12               1.     Article III Standing

13         Article III of the Constitution limits the jurisdiction of

14   federal courts to actual “Cases” and “Controversies.”           U.S.

15   Const. art. II, § 2.      “One element of the case-or-controversy

16   requirement is that plaintiffs must establish that they have

17   standing to sue.”      Clapper v. Amnesty Int’l USA, 566 U.S. 398,

18   408 (2013).      In order to have standing “[t]o seek injunctive

19   relief, a plaintiff must show that [they are] under threat of

20   suffering [an] ‘injury in fact’ that is concrete and
21   particularized; the threat must be actual and imminent, not

22   conjectural or hypothetical; it must be fairly traceable to the

23   challenged action of the defendant; and it must be likely that a

24   favorable judicial decision will prevent or redress the injury.”

25   Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).

26         In Davisson v. Kimberley-Clark Corp., 889 F.3d 956 (9th
27   Cir. 2017), the Ninth Circuit held that a “previously deceived

28   consumer may have standing to seek an injunction against false
                                           4
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 5 of 14


1    advertising or labeling, even though the consumer now knows or

2    suspects that the advertising was false at the time of the

3    original purchase, because the consumer may suffer an ‘actual

4    and imminent, not conjectural or hypothetical’ threat of future

5    harm.”    Id. at 969.   In so holding the Court rejected the

6    argument that a plaintiff does not have standing to seek

7    injunctive relief because “plaintiffs who are already aware of

8    the deceptive nature of an advertisement are not likely to be

9    misled into buying the relevant product in the future and,

10   therefore, are not capable of being harmed again in the same

11   way.”    Id. at 968 (internal quotation marks and citation

12   omitted).    Rather, the Court explained that such plaintiffs

13   still suffer a threat of future harm which in some cases “may be

14   the consumer’s plausible allegations that she will be unable to

15   rely on the product’s advertising or labeling in the future, and

16   so will not purchase the product although she would like to.”

17   Id. at 969-70.

18          Defendant argues Plaintiff does not have standing because

19   she “swears under oath that she will never ‘knowingly support’

20   Redbubble based on her unsubstantiated beliefs about items
21   available for sale on its Marketplace, and so admits that she

22   will never again purchase anything on the platform in the

23   future.”    Opp’n at 10 (citing Pl. Decl. in Supp. Of Mot. ¶ 9,

24   ECF No. 16-1).     The Court disagrees.     While Plaintiff stated

25   that she “would never knowingly support a company selling

26   illegal products in violation of federal law” that does not mean
27   she faces no risk of future harm.         Pl.’s Decl. in Supp. Of Mot.

28   ¶ 9.     Because Plaintiff states that she would make further
                                           5
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 6 of 14


1    purchases from Redbubble in the future if she could be assured

2    the products were not counterfeits, Pl.’s Decl. in Reply ¶ 4,

3    ECF No. 53-1, Plaintiff suffers a threat of future harm of being

4    “unable to rely on the product’s [authenticity], and so will not

5    purchase the product although she would like to.”          See Davisson,

6    889 F.3d at 969-70.     Accordingly, the Court finds Plaintiff has

7    standing to seek injunctive relief.

8                2.   UCL and CLRA Standing

9          To have standing under the UCL or CLRA, Plaintiff must

10   “(1) establish a loss of deprivation of money or property

11   sufficient to qualify as injury in fact, i.e., economic injury,

12   and (2) show that that economic injury was the result of, i.e.,

13   caused by, the unfair business practice or false advertising

14   that is the gravamen of the claim.”        Kwikset Corp v. Superior

15   Court, 51 Cal. 4th 310, 322 (2011).

16         Defendant argues Plaintiff has failed to establish standing

17   under the UCL or CLRA as Plaintiff hasn’t shown or offered any

18   convincing evidence that the items she purchased were

19   counterfeit.     See Opp’n at 12.    Plaintiff argues that she has

20   shown an economic injury as she explains she paid more for the
21   sweatshirt than she would have if she had known it was

22   counterfeit.     See Pl.’s Reply at 3.     But Plaintiff’s argument

23   fails to address Defendant’s argument that she offers

24   insufficient evidence to support this claim and, instead, asks

25   this Court to simply assume that the items she purchased are

26   counterfeit.     See Def.’s Opp’n at 12 (citing Essence Imaging
27   Inc. v. Icing Images LLC, No. 13-cv-5449-CAS(PLAx), 2014 WL

28   1384028 at *2 (C.D. Cal Apr. 9, 2014) (noting that a plaintiff
                                           6
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 7 of 14


1    must provide evidence to support a preliminary injunction)). The

2    Court refuses to reach any such conclusion or finding regarding

3    the items purchased by Plaintiff at this early stage of the

4    litigation.2

5                3.    Whether Plaintiff is Entitled to Preliminary

6                      Injunctive Relief

7          A preliminary injunction is an “extraordinary remedy.”

8    Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24

9    (2008).    “A plaintiff seeking a preliminary injunction must

10   establish that he is likely to succeed on the merits, that he is

11   likely to suffer irreparable harm in the absence of preliminary

12   relief, that the balance of equities tips in his favor, and that

13   an injunction is in the public interest.”         Am. Trucking Ass’ns,

14   Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir.

15   2009).     Alternatively, “serious questions going to the merits’

16   and a hardship balance that tips sharply towards the plaintiff

17   can support issuance of an injunction, so long as the plaintiff

18   also shows a likelihood of irreparable injury and that the

19   injunction is in the public interest.”        All. of the Wild Rockies

20   v. Cottrell, 622 F.3d 1045, 1053 (9th Cir. 2010).
21         A preliminary injunction can take two forms.         A prohibitory

22   injunction prohibits a party from taking action and “preserve[s]

23   the status quo pending a determination of the action on the

24   merits.”    Chalk v. U.S. Dist. Court, 840 F.2d 701, 704 (9th Cir.

25   2 Defendant also argues that Plaintiff failed to demonstrate
26   causation for claims based on fraud. See Opp’n at 13. However,
     because Plaintiff’s claims are not based on fraud the Court need
27   not address these arguments. See MGA Ent., Inc. v. Dynacraft
     BSC, Inc., No. 2:17-cv-08222-ODW-KS, 2018 WL 2448123, at *3 (C.D.
28   Cal. May 30, 2018).
                                      7
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 8 of 14


1    1988).   A mandatory injunction on the other hand “orders a

2    responsible party to ‘take action.’”        Meghrig v. KFC W., 516

3    U.S. 479, 484 (1996).      A mandatory injunction “goes well beyond

4    simply maintaining the status quo [p]endente lite [and] is

5    particularly disfavored.”      Anderson v. United States, 612 F.2d

6    1112, 1114 (9th Cir. 1980) (internal quotation marks and

7    citation omitted).     “In general, mandatory injunctions are not

8    granted unless extreme or very serious damage will result and

9    are not issued in doubtful cases or where the injury complained

10   of is capable of compensation in damages.”         Id. at 115.       The

11   status quo ante litem “means the last, uncontested status which

12   preceded the pending controversy.”        Marlyn Nutraceauticals, Inc.

13   v. Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009)

14   (internal quotation marks and citation omitted).

15         The parties dispute whether the preliminary injunction

16   Plaintiff seeks is prohibitory or mandatory.         See Opp’n at 14-

17   15; Reply at 4-5.     Plaintiff argues that because in the

18   trademark context, the status quo is the status that existed

19   before the alleged infringer began using the alleging infringing

20   mark, her preliminary injunction is prohibitory in that it would
21   prohibit Redbubble from continuing to use counterfeit marks.

22   See Reply at 4-5.     Defendant on the other hand contends that the

23   requested injunction is mandatory as it would require Redbubble

24   to take on the affirmative task of identifying which of its 51

25   million or so third-party product listings may be counterfeit

26   under the Lanham Act and remove them.        See Opp’n at 14.
27         While it is true that in the trademark context, the status

28   quo ante litem is the status that existed before the alleged
                                           8
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 9 of 14


1    infringement, see GoTo.com, Inc v. Walt Disney Co., 202 F.3d

2    1199, 1210 (9th Cir. 2000), the Court agrees with Defendant that

3    this case is distinguishable from those cited by Plaintiff and

4    the preliminary injunction is mandatory in nature.          The

5    trademark cases Plaintiff relies upon involved a single

6    trademark infringement.      See Pom Wonderful LLC v. Hubbard, 775

7    F.3d 1118, 1122 (9th Cir. 2014) (involving use of the mark “pom”

8    on a pomegranate-flavored energy drink); CycleBar Franchising,

9    LLC v. StarCycle Franchise, LLC, No. CV 19-9911-DMG (KSx), 2020

10   WL 3840442 (C.D. Cal. Mar. 27, 2020) (involving indoor cycling

11   studios use of the “CycleStars” mark).        As such, the requested

12   preliminary injunction specified what marks were infringing and

13   what defendants were prohibited from using.         See Pom Wonderful

14   LLC, 775 F.3d at 1122 (“Pom Wonderful moved for a preliminary

15   injunction to enjoin Pur from selling or marketing its ‘pom’

16   beverage.”); CycleBar Franchising, LLC, 2020 WL 3840442 at *1

17   (“StarCycle seeks an order from this Court preventing CycleBar

18   from using its CycleStars mark ‘in any form or stylization in

19   connection with providing fitness instruction or any goods or

20   services thereto.’”)
21         Contrastingly here, the relief Plaintiff seeks is much more

22   sweeping.    Plaintiff asks the Court not just to prohibit the

23   sale of the alleged counterfeit United Nations and Dadalorian

24   sweatshirts she purchased but also to prohibit Defendant from

25   selling any counterfeit merchandise.        See Mot. at 25 (“Plaintiff

26   respectfully requests that the Court enjoin Redbubble from
27   selling or allowing the sale of counterfeit products on its

28   website.”)    While phrased in a prohibitory manner, practically,
                                           9
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 10 of 14


1    because Plaintiff has not identified all the items that are

2    allegedly counterfeit, this would require Defendant to take on

3    the affirmative task of identifying which of its third-party

4    product listings may be counterfeit and ensure they are removed.

5    See Opp’n at 14.     Accordingly, this case is more akin to Garcia

6    v. Google, Inc., 786 F.3d 733 (9th Cir. 2015).          In that case the

7    plaintiff requested a preliminary injunction requiring Google to

8    remove a film that she claimed violated her copyright interest

9    from all of its platforms, including YouTube.          Id. at 737.       The

10   Ninth Circuit found this was a mandatory injunction because it

11   required Google to take affirmative action—to remove and keep

12   removing the film from YouTube and other sites, whenever and by

13   whomever the film was uploaded.        Id. at 740.    Similarly here,

14   Plaintiff’s requested injunction would require Defendants to

15   sift through and identify which images uploaded by third-parties

16   may be counterfeit and remove those items.          Thus, the

17   preliminary injunction is mandatory in nature.          Accordingly,

18   Plaintiff has a greater burden to demonstrate this relief is

19   warranted.    See id.

20         Likelihood of Success on the Merits
21         Plaintiff has brought two claims: one under the UCL and one

22   under the CLRA.     See generally FAC.     The CLRA prohibits the

23   “[passing] off goods or services as those of another.”            Cal.

24   Civ. Code § 1770(a)(1).       The UCL creates a cause of action for

25   business practices that are (1) unlawful, (2) unfair, or

26   (3) fraudulent.     Cal. Bus. & Profs. Code § 17200.        The unlawful
27   prong of the UCL prohibits “anything that can properly be called

28   a business practice and that at the same time is forbidden by
                                           10
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 11 of 14


1    law.”    Cel-Tech Commc’n, Inc. v. Los Angeles Cellular Tel. Co.,

2    20 Cal. 4th at 180 (quotation marks and citation omitted).            By

3    proscribing “any unlawful” business practice, the UCL permits

4    injured consumers to “borrow” violations of other laws and treat

5    them as unfair competition that is independently actionable.

6    Id.   A practice may be unlawful and actionable under the UCL if

7    it violates any “civil, criminal, statutory or judicially made,

8    federal, state or local” law.        McKell v. Washington Mutual,

9    Inc., 142 Cal.App.4th 1457, 1474 (Ct. App. 2006).

10         Here, Plaintiff brings a claim under the unlawful prong of

11   the UCL for violations of the Lanham Act.         Defendant argues that

12   because Plaintiff would not have statutory standing to bring a

13   claim under the Lanham Act, she cannot bring a UCL claim for

14   such violations.     See Opp’n at 17.      The Court disagrees.

15   Defendant is correct that Plaintiff as a consumer would not have

16   standing to sue under the Lanham Act itself.          See Barrus v.

17   Sylvania, 55 F.3d 468, 470 (9th Cir. 1995) (“As consumers,

18   [plaintiffs] have alleged neither commercial injury nor

19   competitive injury.      Therefore [. . .] they lack standing.”)

20   However, this does not preclude her from bringing a claim under
21   the UCL for violations of the Lanham Act.         See Ferrington v.

22   McAfee, Inc., No. 10-cv-01455-LHK, 2010 WL 3910169, at *15 (N.D.

23   Cal. Oct. 5, 2010) (finding that plaintiff could assert a Lanham

24   Act claim as the predicate for a UCL claim even though the

25   plaintiff had no standing under the Lanham Act).           As the Court

26   in Ferrington explained, California courts have found that “[t]o
27   forestall an action under the unfair competition law, another

28   provision must actually ‘bar’ the action.”          Id. (quoting Cel-
                                           11
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 12 of 14


1    Tech, 20 Cal. 4th at 183).        “Thus, if a statute indicates that

2    exclusive enforcement authority shall lie with the government

3    and explicitly precludes private enforcement, or if a statute

4    expressly provides immunity for the conduct alleged, a plaintiff

5    may not plead around this bar by bringing a claim under the

6    UCL.”    Id.   Further the court explained that “[t]he Lanham Act

7    permits private enforcement by individuals and businesses who

8    have suffered competitive or commercial injuries, and while the

9    courts have determined that standing is limited to such persons,

10   Defendant cites no authority suggesting that this limitation

11   constitutes an express, absolute bar.”         Id.   Accordingly,

12   “Plaintiffs may predicate their UCL claim on the Lanham Act,

13   even though they have no independent private right of action

14   under the Act itself.”      Id.

15         Having determined that Plaintiff may bring a claim under

16   the unlawful prong of the UCL based on violations of the Lanham

17   Act, the next step is to determine whether Plaintiff has

18   demonstrated she is likely to succeed in showing a violation of

19   the Lanham Act.     The Lanham Act prohibits the use of a

20   “reproduction, counterfeit, copy, or colorable imitation” of a
21   registered trademark in such a way as “is likely to cause

22   confusion, or to cause mistake, or deceive.”          15 U.S.C.

23   § 1114(1).     There is a similar provision prohibiting the use of

24   “any word, term, name, symbol, or device, or any combination

25   thereof, or any false designation of origin” which “is likely to

26   cause confusion, or to cause mistake, or to deceive.”             15 U.S.C.
27   § 1125(a)(1)(A).     For infringement to rise to the level of

28   counterfeiting the defendant (1) must use a non-genuine mark
                                           12
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 13 of 14


1    identical to the registered mark; (2) that was registered on the

2    Principal Register for use on the same goods to which defendant

3    applied the mark; (3) the registered mark was in use; and

4    (4) defendant was not authorized to use the mark.           See State of

5    Idaho Potato Comm’n v. G & T Terminal Packaging, Inc., 425 F.3d

6    708, 721 (9th Cir. 2005).

7          Plaintiff’s UCL and CLRA claims rest on a theory that the

8    sweatshirts she purchased, as well as other products sold on

9    Redbubble’s website, are counterfeit.         See Mot. at 13-20.      But

10   Plaintiff asks the Court to conclude at this early stage of the

11   litigation that these items are in fact counterfeit without

12   offering much to support this contention.         See Mot. at 13 (“That

13   massive quantities of counterfeit products are sold and offered

14   for sale by Redbubble on www.redbubble.com cannot be seriously

15   disputed.”)     While Plaintiff offers evidence that the United

16   Nations Organization has an active registered word mark and

17   logo, see Decl. of Mathew Venezia, ECF No. 16-5., she offers no

18   convincing evidence that the mark on the sweatshirt was not

19   genuine3, that the mark was registered for use on the same goods

20   to which defendant applied the mark (sweatshirts), or that
21   defendant was not authorized to use the mark.          See State of

22

23   3 Plaintiff’s declarations from her attorneys that they reviewed
     the website and thought the items appeared to be counterfeit are
24   insufficient. See Decl. of Phillip Paley in Support of Prelim.
     Inj. ¶ 3, ECF No. 16-13 (declaration of a paralegal at
25   Plaintiff’s attorney’s firm stating he visited Redbubble’s
26   website and numerous items appeared to be counterfeit); Tseng v.
     Home Depot USA, Inc., No. C05-0908RSM, 2006 WL 521723, at *3
27   (W.D. Wash. Mar. 2, 2006) (noting that arguments of counsel and
     “conclusory factual statements [. . .] are improper in support of
28   [a] motion for preliminary injunction.”)
                                      13
     Case 2:21-cv-00573-JAM-JDP Document 59 Filed 09/21/21 Page 14 of 14


1    Idaho Potato Comm’n, 425 F.3d at 721.         Accordingly, the Court

2    finds Plaintiff has not met her heavy burden of showing a

3    likelihood of success on the merits on either claim.

4          Because Plaintiff has failed to demonstrate a likelihood of

5    success on the merits the Court need not consider the remaining

6    elements.    See Garcia v. Google, Inc., 786 F.3d 733, 740 (9th

7    Cir. 2015) (“Because it is a threshold inquiry, when a plaintiff

8    has failed to show the likelihood of success on the merits, we

9    need not consider the remaining three Winter elements.”)

10   (internal quotation marks and citations omitted).

11

12                                 III.   ORDER

13         Because Plaintiff has failed to meet her burden to

14   demonstrate preliminary injunctive relief is warranted, the Court

15   DENIES her Motion for Preliminary Injunction.

16         IT IS SO ORDERED.

17   Dated: September 20, 2021

18

19

20
21

22

23

24

25

26
27

28
                                           14
